UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 9, 2015 Oil States International, Inc. (Exact name of registrant as specified in its charter) Delaware 1-16337 76-0476605 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Three Allen Center 333 Clay Street, Suite 4620, Houston, Texas (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (713) 652-0582 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On February 9, 2015, Robert W. Hampton, Oil States International, Inc.’s (the Company) Senior Vice President, Accounting and Corporate Secretary provided notice that he will retire from the Company effective February 28, 2015. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description of Document None SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Oil States International, Inc. (Registrant) February 10, 2015 /s/ LLOYD A. HAJDIK (Date) Lloyd A. Hajdik Senior Vice President, Chief Financial Officer and Treasurer
